SUPREME COURT—COUNTY OF CHENANGO.



You are hereby summoned to answer the uomplaint of Christopher C. Champlin, plaintiff, which will be filed in the office of the clerk of Chenango county, and to serve a copy of your answer on the subscriber at his office, in the village of Sherburne, N. Y., within twenty days after the service of this summons, exclusive of the day of service, or the plain*219tiff wiU apply to the court for the relief demanded in the complaint.
C. A. FULLER,
Dec. 9, 1868. Plaintiff's Attorney.
Copy.
SUPREME COURT—CHENANGO COUNTY.



The plaintiff complains of the defendant and alleges the following facts constituting his cause of action:
1. That sometime in the year 1864, the said plaintiff sold to said defendant, and delivered the same at plaintiff’s barn, 11,320 pounds of hay, at the agreed price of $11.00 per 2000 pounds, that said defendant has never paid for said hay, excepting the sum of $22.30, paid on account of it.
2. That said defendant is indebted to said plaintiff on a balance of $3.25 on a pair of boots sold and delivered to said •defendant.
3. That said defendant is further indebted to said plaintiff on account of moneys paid out by said plaintiff for the benefit of said defendant, and at his request in the sum of $1.50. •
4. That said defendant is indebted to said plaintiff for work, labor and services, done and performed for said defendant at his request, at different times within the last year, for which said services said defendant agreed to pay said plaintiff as much as they were worth/ that said services were reasonably worth $14.00.
5. That the said defendant is further indebted to said plaintiff for 8,182 pounds of hay, sold and delivered to said defendant, at said plaintiff’s barn, at the agreed price of $14.00 per 2000 pounds, said defendant having paid but $22.00 on said purchase.
*220Wherefore plaintiff demands judgment against said defendant for the sum of $100.00 with interest on said demand from the date payment on them was due, with the costs of this action.
C. A. PULLER,

Plaintiff’s Attorney.

Chenango County, ss.:
Christopher C. Champlin, the plaintift in this action, being duly sworn, says: the foregoing complaint is true of his own knowledge, except as to the matters which are therein stated on information and belief, and as to those matters he believes it to be true.
Sworn to, before me, this 18th day of December, 1868.
H. BRIGGS, Justice of the Peace.
IN THE SUPREME COURT OF CHENANGO COUNTY.



Sir :—Please to take notice that upon the summons and complaint in this action, or copies thereof, and upon the affidavit of William Deitz, a copy whereof will be hereafter served on you, a motion will be made at the next special term of this court, appointed to be held at the court house, in the village of Norwich, in and for the county of Chenango, on the third Monday in February, 1869, at the opening of the court on that day, or as soon thereafter as counsel can be heard, for an order, that the plaintiff's complaint herein, be dimissed with costs, upon the ground of the following irregularity, viz:
1st. That the complaint disagrees with the summons herein.
*2212d. That the summons is for relief, under subdivision two of section one hundred and twenty-nine of the N. Y. Code, and that the complaint is for money, under subdivision one of the same section.
3d. That the complaint disagrees with the summons in this, to wit: that the summons is for relief, and the complaint for money—or for such other and further order and relief in the premises as shall be equitable and jnst.
Dated this 14th January, 1869. Yours, <&c.
D. L. Atkyns, attorney for defendant,
To Charles A. Fuller, Esq., attorney for plaintiff.
At a special term of the supreme court, held in and for the county of Chenango, at the court house in the village of Norwich, on the 15 of February, 1869.
Present:—Hon. Ransom Balcom, Justice.



On reading and filing affidavit of William Deitz, the defendant herein, and notice of motion, that the complaint herein be dismissed with costs, for the reason that it disagrees with the summons, and after hearing Mr. Atkyns for the motion, and E. H. Prindle of counsel for the plaintiff ih opposition thereto:
Ordered that the said motion be, and the same is hereby granted with ten dollars costs.
And it is further ordered, that on the payment of the said costs, the plaintiff may,within ten days after service of a copy, of this order, amend his summons herein, and that if such amendment is made, the defendant may have ten days after the service of a copy thereof, in which to answer the complaint herein.
No written opinion was given.